Citation Nr: 0308576	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  99-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in June 2002 scheduled in connection with 
his claim for increased rating for a right knee disability.  

2.  The veteran is in receipt of the maximum evaluation for 
severe right knee impairment under the schedular criteria for 
Diagnostic Code 5257.  An unusual or exceptional disability 
picture justifying an extraschedular rating has not been 
shown.

3.  There is no X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of the 30 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5299-5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the February 2001 Remand have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  However, it does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examination in June 2002, 
for the purpose of obtaining an opinion as to the severity of 
his service-connected right knee disability.  However, the 
veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There was also a notice letter sent in March 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2002).  

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Court has also held that claim denials 
based on 38 C.F.R. § 3.655 for failure to report for a 
scheduled VA examination without good cause are factual 
matters which are subject to a "clearly erroneous" standard 
of review.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In this case, in February 2001 the Board considered the 
medical evidence of record and found it insufficient to 
evaluate the veteran's claim for a rating in excess of 30 
percent for right knee disability.  The matter was then 
remanded for additional development of the evidence.  The 
veteran was scheduled for VA examination in June 2002 in 
order to assist in the development and adjudication of his 
claim now presented on appeal.  He failed to appear for the 
examination and did not provide a justification for his 
refusal.  Notice was sent to his most recent address of 
record.  Follow-up letters were also sent to several 
addresses.  Contact with the veteran could not be made.  
Under the circumstances, the Board finds that good cause for 
his failure to report has not been demonstrated, and that no 
further development, including attempts to obtain medical 
opinions, is thus warranted.  

However, in order to ensure that the veteran has not been 
prejudiced in any way, the Board will consider his claim for 
increase based on the evidence of record.

An evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The 
30 percent evaluation is the highest rating possible under 
Diagnostic Code 5257.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Although the veteran has documented decrease in range of 
motion, the medical evidence of record does not include an X-
ray finding of degenerative arthritis that would permit the 
Board to assign a separate rating for arthritis and 
limitation of motion in right knee under VA O.G.C. Prec. Op. 
No. 23-97 or VA O.G.C. Prec. Op. No. 9-98.

In support of the veteran's 1998 claim for increase are 
private treatment records dated from August 1995 to March 
1998.  These records primarily show treatment for multiple 
unrelated disorders.  However, they also show that in early 
March 1998 the veteran presented with a two-day history of 
right knee pain.  He reported occasional exacerbations, such 
as the present one, with sharp pain in the medial aspect of 
the right knee as well as at times just a throbbing pain.  
Non-steroidal medications offer some relief.  He was 
currently using a cane and wearing an over-the-counter knee 
brace.  There was no evidence of swelling or bruising but 
tenderness to palpation in the medial aspect.  He had 3/5 
strength in the right knee and range of motion was limited.  
Anterior drawer test caused discomfort.  By late March 1998, 
however there was no tenderness over the lateral side of the 
knee or the lateral joint line, but some tenderness over the 
medial joint line and medial femoral condyle.  There was no 
evidence of effusion and range of motion was full.  Stability 
was normal.  X-rays of the knee showed questionable narrowing 
of medial joint space, but were otherwise normal.  The 
examiner concluded there was no clinical evidence of 
significant knee disease.  

VA outpatient treatment records dated from March 1998 to May 
1998 show ongoing treatment for recurrent right knee pain and 
swelling.  In March 1998 there was slight crepitance, pain 
with extension and flexion, but no obvious instability.  
An MRI in April 1998 showed findings of chondromalacia, 
patellar tension lateralization, degenerative meniscal 
changes, small joint effusion and bowed anterior cruciate 
ligament representing laxity or partial tear.  

Additional VA outpatient treatment records dated from July 
1998 to November 1998 show the veteran underwent a series of 
physical therapy sessions, including range of motion and 
strength exercises ice packs, and a TENS unit, but with 
little improvement in knee pain.  Specifically, these records 
show that in July 1998 the veteran reported that he had been 
out of work since February, but in the past had been a 
security officer, bricklayer, welder, HVAC worker and 
construction worker.  The veteran's wife indicated that he 
had been unable to work for months because of dizziness and 
that they were awaiting a decision about service connection 
from the VA.  The veteran still drives but had to stop biking 
and walking for exercise due to pain.  He reported exquisite 
pain with any touch about the patella, especially medially.  
The pain was increased by walking long distances and ached in 
bad weather.  The veteran was issued a TENS unit and given a 
home exercise program.  

In August 1998, the right knee showed no effusion and was 
less tender to touch.  Range of motion was from 10 to 75 
degrees.  He reported that the TENS unit helped a great deal, 
but was still having the same level of pain.  He had 
apparently been noncompliant with his home exercise program 
due in part to ongoing multiple stressors in his life.  

In October 1998, the veteran reported right leg swelling and 
give-way pain of 5/10 to 12/10.  He was wearing a brace on 
the right knee.  He complained of severe pain with palpation 
along the patellofemoral area and jointline.  Range of motion 
was 20 to 95 degrees with pain at the end of range of motion 
in both flexion and extension.  The examiner noted that the 
veteran had been noncompliant with even the simplest of 
exercises.  The veteran appeared to have many psychosocial 
issues that he was dealing with which precluded him from 
being proactive in the care of his knee.  He could not 
progress in the exercises as they all caused him too much 
pain.  

Pursuant to the Board's February 2001 remand, the RO 
contacted the veteran by letter in March 2001 and asked him 
to identify any medical care providers who had treated his 
right knee disability since 1998.  His representative 
received a copy of this letter; however, neither the veteran 
nor his representative responded to the RO's request for 
additional evidence.

The veteran was to undergo VA examination of his service-
connected right knee disability, but failed to report for 
examination scheduled for June 2002.  Repeated attempts by 
the RO to contact the veteran by mail were unsuccessful.  

In a July 2002 letter, a copy of which was provided to the 
veteran's representative, the RO specifically notified the 
veteran of the provisions of 38 C.F.R. § 3.655.

In the September 2002 Supplemental Statement of the Case, a 
copy of which was provided to the veteran's representative, 
the RO notified the veteran that his claim had been denied.  
That letter was apparently returned by the postal authorities 
as undeliverable, although the RO provided a copy to the 
veteran's representative who likewise failed to respond.

In December 2002 additional correspondence was sent to the 
veteran at his most recent address.  There is no indication 
that it was returned by the postal authority as 
undeliverable.

The veteran's right knee disability is currently evaluated as 
30 percent disabling based on Diagnostic Code 5257.  However, 
the record shows that the 30 percent evaluation is based 
entirely upon severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  A 30 percent 
evaluation under Diagnostic Code 5257 represents the maximum 
schedular evaluation under this code.  The record does not 
suggest pertinent symptomatology beyond that contemplated by 
the disability level set out in the rating schedule.  

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Because 
Diagnostic Code 5257 is a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Code 5257.

Analogous ratings for impairment of the right knee either are 
not applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
right knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, which are not present in this case.  

In regard to Diagnostic Code 5261, pertaining to limitation 
of extension of the leg, the Board finds probative that the 
worst range of motion performance of record as documented by 
the VA outpatient treatment record dated in October 1998.  At 
that time the veteran demonstrated right leg extension to 20 
degrees.  A higher rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, would be warranted only if the 
veteran's extension was limited to 30 degrees, actually or 
functionally.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic right knee pain interferes with his 
employment status.  Clearly, due to the nature and severity 
of the veteran's service-connected right knee, some 
interference with the veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected right knee 
disability in question, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned ratings are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown , 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that referral of this case for consideration of 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that a preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
right knee and that the benefit of the doubt rule is 
therefore inapplicable.  38 U.S.C.A. § 5107(b) (West 2002).  
The disability picture shown in the record does not more 
nearly approximate the criteria required for a higher rating 
under any applicable code.  38 C.F.R. § 4.7 (2002).  


ORDER

Entitlement to an increased evaluation for right knee 
disability is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


